Citation Nr: 0210695	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.

[The issues of service connection for a right shoulder 
disorder, chronic perineal pain, a neck disorder, and 
recurrent spasm of the anal sphincter will be the subject of 
a later decision.]


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972 and from August 1977 to December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, denied service connection for 
a back disorder.

In July 2001, the Board remanded the issues of service 
connection for a low back disorder, a right shoulder 
disorder, chronic perineal pain, a neck disorder, and 
recurrent spasm of the anal sphincter for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The Board is undertaking additional development on the issues 
of service connection for a right shoulder disorder, chronic 
perineal pain, a neck disorder, and recurrent spasm of the 
anal sphincter.  When it is completed, the Board will provide 
notice of the development as required by law and allow the 
veteran to respond with additional evidence and/or argument.  
The Board will then prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  A November 1997 x-ray shows a finding of mild facet 
hypertrophy at L5-S1.

2.  A November 2001 x-ray shows a finding of slight 
degenerative changes of the lower spine.

3.  The current finding of degenerative changes is related to 
the inservice finding of mild facet hypertrophy at L5-S1.



CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for arthritis of the lower spine.  A November 1997 
service x-ray of the lumbosacral spine shows evidence of mild 
facet hypertrophy at L5-S1 bilaterally.  The veteran 
underwent an examination in November 2001, at which time the 
examiner conducted x-rays of the lower spine.  He stated that 
the x-rays showed degenerative changes.  The Board finds that 
the current finding of degenerative changes of the lower 
spine cannot be disassociated from the inservice finding of 
mild facet hypertrophy at L5-S1.

For the reasons stated above, the Board finds that the 
evidence supports the grant of service connection for 
arthritis of the lower spine.  In this matter, any existing 
element of doubt has been resolved in favor of the veteran.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for arthritis of the lumbar spine is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

